Citation Nr: 1625148	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a head disorder also claimed as migraine headaches and sinusitis, to include as secondary to herbicide exposure.

2.  Entitlement to an increased evaluation for dermatofibrosarcoma protuberans of the left axilla, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

Additional evidence has been associated with the claims file since the last RO adjudication in December 2014.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

The issue of service connection for erectile dysfunction was previously on appeal.  In a December 2014 rating decision, the RO granted service connection for erectile dysfunction.  Accordingly, the issue has been resolved and is not before the Board at this time.

In a May 2016 correspondence, the Veteran withdrew his request to appear at a Board hearing.

In August 2015, the Veteran submitted a Notice of Disagreement (NOD) as to a July 2015 rating decision denying service connection for chronic obstructive pulmonary disorder and service connection for bronchial asthma.  The RO has not issued a statement of the case (SOC) with respect to the foregoing NOD.  The RO has, however, sent a letter acknowledging the NOD.  As the RO appears to be processing the appeal, the Board declines to take jurisdiction of the issues for the purpose of issuing an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issue of service connection for a head disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Dermatofibrosarcoma protuberans is manifest by a stable, painless, linear scar of the left axilla measuring 12 cm or less in length.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatofibrosarcomas protuberans have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7805, 7818 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.  The claim was last adjudicated in December 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and lay statements have been associated with the record.

VA provided the Veteran several examinations throughout the appeal period, namely, in February 2010, December 2013, and October 2014.  The examinations evaluated the severity of the Veteran's skin cancer disability.  The VA examiners reviewed the medical evidence of record, considered the Veteran's history and statements, and the February 2010 and October 2014 examination reports described the disability in sufficient detail to allow for adequate evaluation.  Based on the several examinations described herein, VA has afforded the Veteran an adequate examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

The October 2014 VA examination was conducted pursuant to the August 2014 Board remand.  It provides a measurement of the Veteran's scar.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Dermatofibrosarcoma Protuberans

The Veteran contends his dermatofibrosarcoma protuberans should be compensably evaluated.  The Veteran emphasizes that he required three operations as a result of his disorder.  He further contends that the disorder is a slow growing cancer and there is no proof that his body is healthy.

The record indicates that the Veteran underwent surgery in 1998 for the removal of dermatofibrosarcoma protuberans from the Veteran's left axilla.  Surgical margins were positive for tumor at that time.  A second surgery in December 1998 was performed for additional excision and the removal of two axillary lymph nodes.  The lymph nodes and surgical margins were negative for dermatofibrosarcoma protuberans.  See December 1998 pathology report.  There has been no recurrence since that date.  See e.g. October 2014 VA examination report.  The Veteran has, however, undergone additional biopsies for suspicious lesions.  

Treatment records show that in September 1999, the Veteran underwent the removal of a dermal nodule in his scrotum at a private medical facility.  Because of the concern about dermatofibroma, excision was performed.  Diagnosis was not dermatofibrosarcoma.  Rather, it was a ruptured hair follicle with chronic inflammation and giant cell reaction.

A February 2010 VA skin examination report noted the Veteran's history of excision of the tumor in 1998.  The report continued that subsequently, he thought he had a swelling and a mass in his right armpit, but this was not found.  He subsequently thought he had swelling of his face and he had a CAT scan of his neck in September 2009 which was negative for any mass in the neck, the salivary glands, and in the chest.  The February 2010 VA examiner reported that an MRI at Baylor Hospital was negative, and that the Veteran described occasional redness and itching of the skin on his anterior chest wall for which he took no treatment.
	
Physical examination revealed a scar horizontally positioned in the left axilla measuring 4.5 cm.  It was lighter in color than adjacent skin.  It was depressed by 0.2 cm in its entirety.  There was no local tenderness, no heat and no redness.  The texture was normal.  The scar was superficial.  It did not alter function in the left axilla.  The examination also revealed no lymphadenopathy in the neck, the axilla or the inguinal area or about the face.  The chest wall examination was normal.  There was no skin rash.  It was noted that there has been no further treatment.

A June 2010 VA treatment record noted a small lesion on the Veteran's chest.  It was assessed as an inflamed hair follicle, and noted to have resolved.

A September 2010 VA treatment note reported the Veteran was concerned that his soft tissue tumor treated in 1998 was recurring.  The treating professional reassured the Veteran that on a July 2010 MRI, there was no evidence of recurrence of the skin cancer, and the examiner felt no mass on examination.

A December 2013 VA skin cancer examination found no recurrence, no chemotherapy or X-ray therapy.  The examination report did not provide dimensions of the scar.

April 2014 private treatment records show the Veteran reported pain in the left axillary area "recently."  A January 2014 MRI resulted in the impression that there was no recurrence of dermatofibrosarcoma protuberans, and that the reported pain was suspected to be related to musculoskeletal issues discovered on the MRI.

An October 2014 VA skin examination also reviewed the Veteran's history of complete resection of the left axillary dermatofibrosarcoma in 1998.  The examiner noted there has been no tumor recurrence since then.  Examination found the surgical scar was non-tender and not painful or unstable, and was not discolored.  The residual surgical scar was 12 cm long, and was well healed/stable.

The Veteran's dermatofibrosarcoma protuberans of the left axilla, excised, is evaluated as noncompensable under Diagnostic Code (DC) 7818.  Under DC 7818, malignant skin neoplasms, other than malignant melanoma, are rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7818 (2015).  A note to DC 7818 states that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118.  In this case, treatment has been confined to local excision.  Therefore, a 100 percent rating does not apply.

As there has been no local recurrence or metastasis, rating is based on the residuals of the disorder.  In this case, the residual of dermatofibrosarcoma is the scar from excision of the tumor.   

Turning to the Diagnostic Codes related to scars, DC 7800 is inapplicable because it pertains to scars on the head, face, or neck.  DC 7801 does not apply because it is related to deep burn scars, meaning there must be underlying soft tissue damage.  Additionally, under these criteria, the scar must be at least 6 square inches for a compensable evaluation.  The evidence of record does not support such a finding.  

DC 7803 (effective prior to October 23, 2008) and DC 7804 relate to unstable and painful scars.  Here, the Veteran has stated that his scar is painful on a daily basis and more so after periods of exertion.  See August 2010 statement from Veteran.  The VA examinations, however, consistently show the scar is not painful.  Moreover, objective medical evidence indicated pain was the result of musculoskeletal findings on MRI.  Accordingly, the Board finds the Veteran's scar is not painful.  In so finding, the Board affords greater probative weight to the objective medical examinations than it does to the Veteran's lay report of painful scar.  The examinations were based on specific clinical tests performed by a learned professional.  Thus, a compensable evaluation is not warranted under DC's 7803 or DC 7804.

DC 7805 directs the rater to rate on the limitation of function of the affected part (regulation prior to October 23, 2008) or to evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code (regulation effective October 23, 2008).  Other than the report of pain, the Veteran has reported no functional loss due to his scar of the left axilla.  VA examinations result in a finding of no functional loss.  Accordingly, a compensable evaluation is not warranted under another Diagnostic Code.

The Board has taken into consideration the Veteran's assertion that he is subject to heightened concern over skin lesions for fear of recurrence, and that he has had to endure subsequent biopsies of skin lesions.  The evidence of record, however, does not show biopsies performed during the appeal period, and it does not indicate that more than a local excision was performed.  The record indicates there were 2-3 additional biopsies.   The lesion on the Veteran's chest in June 2010 does not appear to have been biopsied.  Rather, it appears to have been clinically examined.  Accordingly, the Board does not consider the functional impairment related to the additional treatment to rise to a compensable level.  The Board also acknowledges the Veteran's contention that the type of cancer is slow growing, however, the preponderance of the evidence shows there has been no recurrence of cancer.  The Veteran's argument that there is no proof that his body is healthy is not evidence that there is, in fact, cancer present in the Veteran.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported a painful scar and treatment to evaluate possible recurrences of the cancer.  The ratings schedule for herein contemplates a skin disorder with residual scars.  The rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected dermatofibrosarcoma.  On the contrary, the December 2013 and October 2015 examination reports note that the Veteran's skin condition did not impact his ability to work.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

A compensable evaluation for dermatofibrosarcoma protuberans is denied.


REMAND

The Veteran has not previously been afforded a VA examination for his claimed head disorder, which includes migraines and sinuses.  A November 1964 service treatment record showed a report of headache when standing at attention.  An October 1965 record noted an "indescript" funny feeling in the back of the Veteran's head that was not cervical.

The Veteran has been denied service connection for a head/sinus disorder, at least in part, due to a lack of a nexus.  However, the Veteran has indicated repeatedly that he received significant treatment for head/sinus problems in the 1980's at a VA hospital, and medical records support this.  Moreover, in March 2013, the Veteran underwent a septoplasty for severe chronic pansinusitis causing nasal obstruction, hyposmia, facial pressure and rhinorrhea.  The procedure revealed very thick, gross purulence and nasal polyps in all of the Veteran's paranasal sinuses.

Since treatment records indicate that the Veteran has had a sinus problem for many years, there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, a VA examination is warranted in order to fulfill VA' duty to assist.  Additionally, the Veteran has contended that exposure to Agent Orange caused his head disorder.  On remand, the examiner should address this contention as well.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of any head disorder, to include migraine headaches and severe chronic pansinusitis, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that each current disability of the head (to include migraine headaches and severe chronic pansinusitis) arose during service or is otherwise related to service.  For the purpose of this opinion, a current disability is one identifiable on examination or in the record since October 2007.  An opinion for each such disorder should be rendered.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each current disability of the head (to include migraine headaches and severe chronic pansinusitis) was related to exposure to herbicides in service.

A rationale for all opinions expressed should be provided.

2.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


